Citation Nr: 1600304	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  11-09 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for migraines.  

3.  Entitlement to service connection for a right leg disorder.  

4.  Entitlement to service connection for a left leg disorder.  

5.  Entitlement to service connection for a foot disability to include pes planus  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1977.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In October 2015, the Veteran testified before a Board hearing convened at the RO.  A transcript of the hearing is included in the record.  

The record in this matter consists solely of electronic claims files and has been reviewed.  New and relevant documentary evidence has been added to the record since the most recent statement of the case (SOC), and has been reviewed pursuant to the Veteran's waiver of initial Agency of Original Jurisdiction (AOJ) review of the evidence.  

The issues of service connection for leg and foot disorders are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the Veteran's sleep apnea had its onset during active service. 

2.  The evidence is in relative equipoise as to whether the Veteran's migraine disorder had its onset during active service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 
 
2.  The criteria for service connection for a migraine disorder have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims that he incurred sleep apnea and migraines during service, and that the migraines are a result of his poor sleep.       

In general, service connection may be established where there is (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In other words, to deny a claim for service connection, the preponderance of the evidence must be against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  In cases where the balance of the evidence for or against the claim is equally balanced, or where the evidence does not preponderate against the claim, the claim should be granted.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

In this matter, given the favorable evidence of record with regard to these service connection claims, the Board cannot find that a preponderance of the evidence is against the claims.  Service connection findings are warranted because each of the three Hickson elements is approximated.  

With regard to the first Hickson element, the VA treatment records dated up until November 2015 establish that the Veteran has current migraine and sleep apnea disorders.  Indeed, in a July 2011 letter from the Veteran's treating VA physician, these diagnoses are clearly noted.      

With regard to the second Hickson element, service treatment records (STRs) document that the Veteran complained of sleep problems, dizziness, depression, and anxiety during service (service connection for depression with insomnia was granted in December 2015, and a 70 percent disability rating was assigned).   

With regard to the third Hickson element, the Veteran's treating VA physician stated in a July 2011 letter of record that, "[a]fter reviewing the [Veteran's] service medical records and current treatment reports it is ... my medical opinion that the [Veteran's] current diagnoses of headache and sleep apnea were most likely caused by or the results of military service."  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  

Based on the foregoing, a finding that the preponderance of the evidence is against the Veteran's claims cannot be made.  This is an appropriate case therefore in which to invoke VA's doctrine of reasonable doubt and grant the Veteran's claims.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert and Alemany, both supra.  Service connection is warranted for sleep apnea and migraines.  


ORDER

Entitlement to service connection for sleep apnea is granted.    

Entitlement to service connection for migraines is granted.    


REMAND

A remand is warranted for the claims to service connection for leg and foot disabilities.  

The evidence shows that the Veteran has current leg and foot disabilities, and that STRs note leg and foot disorders.  He should be provided with a VA compensation examination into his claims therefore.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claim to service connection for a foot disability, the evidence is clear that the Veteran entered service with bilateral pes planus.  The disorder is noted on the Veteran's February 1974 enlistment report of medical examination, which characterized the disorder as "asymptomatic."  

A Veteran is presumed sound except for disabilities noted on examination for entry into service, or demonstrated by clear and unmistakable evidence.  38 U.S.C.A. § 1132 (West 2014); 38 C.F.R. § 3.304 (2015). 

Where a pre-existing disability is shown to have increased in severity during service, it is presumed that such aggravation is caused by service, unless clear and unmistakable evidence establishes that the increase represents the natural progression of the condition.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).

As the Veteran's pes planus was noted during physical examination prior to active duty, he cannot be presumed to have entered active service with sound feet.  38 C.F.R. § 3.304(b)(1).  As such, the presumption of sound condition does not apply to his claim.  38 U.S.C.A. § 1111 (West 2014). 

Nevertheless, the evidence of record indicates that the Veteran's foot disability may have increased in severity during service.  38 C.F.R. § 3.306.  Though foot complaints are not noted in the STRs, certain STRs note complaints and treatment for problems in the lower legs to include the ankles.  Further, in lay assertions of record, the Veteran maintains that his foot disorder worsened during active duty service, particularly due to footwear he had to wear during training.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).    

Accordingly, the case is REMANDED for the following action:

1.  Obtain and include in the record relevant VA treatment records dating from November 2015.  If no additional VA treatment records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159. 
 
2.  After the above development is completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his leg and foot disorders.  Any indicated tests should be accomplished.  The examiner should review the claims folder prior to examination, to include any newly associated records obtained as a result of this remand, and to include a copy of the remand.  The examiner should then address the following inquiries:

Legs:

(a)  What are the Veteran's current leg disorders?

(b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that a leg disorder began in or is related to active service?  

Feet:

(a)  What are the Veteran's current foot disorders?  

(b)  Is it at least as likely as not that the Veteran's pes planus increased in severity during active duty service?  

(c)  If so, is it clear and unmistakable (i.e., obvious, manifest, and undebatable) that the pre-service pes planus WAS NOT aggravated (i.e., permanently worsened beyond the natural progress of the disorder) during service or is it clear and unmistakable that any increase in disability was due to the natural progress of the disorder? 

(d)  With regard to any diagnosed foot disorder other than pes planus, is it at least as likely as not that any current foot disorder began in or is related to an injury or disease in service?

In answering these questions, please address the Veteran's STRs which note several complaints related to the legs to include the ankles, and the Veteran's lay assertions that he injured his feet and legs during service and continued experiencing symptoms after leaving service.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

In addition, the examiner is reminded that the term "clear and unmistakable" means that the facts of the case are such that reasonable minds could not differ with the conclusion reached.  
 
3.  Review the medical report obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 
 
4.  Then readjudicate the claims on appeal in light of all evidence of record, to include any evidence added pursuant to this Remand.  If an appealed issue remains denied, the Veteran and his representative should be provided with a Supplemental SOC as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


